Dillon, J.
I. It is not a little difficult distinctly to characterize the nature of the action. Whether intended *73as a bill of review for errors apparent on tbe record, or whether it is in the nature of a proceeding in equity, to open a default, if this be permissible, or a combination of the two, may admit of some doubt. But it is not material to the decision of the questions now before us.
i. bim.oi.' “aceof The first question is: Did the court err in dissolving the injunction? We think not. From the pleadings and the affidavits submitted, the court might reasonably conclude, as it doubtless did, that it was not satisfactorily shown that the answer of Barnes to Anderson’s petition was, in fact, ever filed.
But looking at the proceeding as a bill of review or a bill in that nature, the appellant claims that error is apparent on the record, inasmuch as under our statute, a decree by default, or pro confesso, cannot be taken without evidence to support it, and in this case Anderson produced no such evidence. It is a sufficient answer to this position, if well founded, that the Anderson decree recites that the cause was heard upon the evidence; and upon examination we find that the allegations in the petition of Anderson, if true, fully justified the decree rendered. Barnes, in the present proceeding, admits that even yet he has not the ability to make Anderson a title, and cannot make him a title until he obtains relief against Brooks.
2‘ ties?1*" II. This brings us to the next question. There was no error, certainly none in the stage of the proceedings at which it was done, in striking out the portion of the petition relating to Brooks. Barnes must first get rid of the Anderson decree or open the default and be permitted to defend. Surely until this is done, if, indeed, after-wards, Anderson is not to be embarrassed or his rights complicated with the distinct, separate and unrelated equities which the plaintiff may have against Brooks. No complicity, connection or confederation between Anderson and Brooks is alleged. It is not claimed by Barnes that Ander *74son is in any way responsible for Brooks’ failure to make him a title.
Broad and liberal as are the provisions of the Revision respecting, parties and proceedings, they are not sufficiently elastic to cover the wide departure from orderly method and legal propriety insisted upon by the appellant.
The orders appealed from are
Affirmed.